Citation Nr: 0332967	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the lower extremities.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right foot disorder claimed as due to VA medical treatment.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a low back disorder as secondary to a right foot disorder due 
to VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949, and from November 1950 to August 1952.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The veteran was scheduled to appear at a videoconference 
hearing in April 2003 but failed to report.  In June 2003, 
the undersigned Veterans Law Judge granted the veteran's 
motion for a new hearing.  The veteran failed to report for a 
September 2003 videoconference hearing.  

In January 2000, the veteran reported that he had VA surgery 
on both his left and right feet.  The RO adjudicated the 
issue of a right foot disorder claimed as due to VA medical 
treatment, which currently is in appellate status.  In an 
August 2000 VA Form 9 (Appeal to Board of Veterans Appeals), 
the veteran again reported complications with both feet due 
to VA surgery.  As such, the Board interprets the veteran's 
statements as an informal claim for a left foot disorder as 
due to VA medical treatment.  That issue has not been 
adjudicated and is referred to the RO for appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

In a July 2001 letter from the RO, the veteran was informed 
of the VCAA and the evidence needed to substantiate his 
claims, the evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter informed the veteran that he had 60 
days in which to submit evidence pertaining to his claims.  
If no evidence was received within that time period the 
claims would be decided on the evidence of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1), as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in 
3.159(b)(1) to respond to a VCAA duty to notify letter was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO has attempted to obtain the veteran's service medical 
records on two occasions from the National Personnel Records 
Center (NPRC).  Those records are unavailable and presumed 
destroyed due to a fire at that facility in 1973.  In such 
cases where records are lost, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search alternative forms of 
records, which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

The RO has also asked for all available records from the 
State of West Virginia, Office of the Adjutant General.  The 
Office of the Adjutant General provided the RO with the 
veteran's DD-Form 214 for his two periods of active service, 
and reported that no other records were available.  

When the RO contacted NPRC the second time, it requested a 
search of alternative records.  NPRC responded that searches 
were conducted for three month time periods.  In a February 
2003 supplemental statement of the case, the RO informed the 
veteran of NPRC's search policy.  The RO also informed the 
veteran that if he did submit the month and year he believed 
he was treated for his cold injuries, that information would 
be resubmitted to NPRC for an additional search attempt.  The 
veteran has not responded to the RO's request for additional 
specific information regarding his treatment in service.  

Where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

On VA examination in February 2000, the veteran was found to 
have no evidence of cold injury residuals to his feet.  

In an August 2000 VA Form 9, the veteran reported that a VA 
podiatrist, Michael Lupashunski, had opined that the veteran 
had a foot disorder that was more likely than not caused by 
cold exposure.  The veteran has not been advised to obtain an 
opinion from Dr. Lupashunski, despite the fact that he is 
reported to be a current employee of the Huntington, West 
Virginia VA Medical Center.  Cf. Robinette v. Brown, 8 Vet. 
App. 69 (1995) (holding that VA had a duty to advise a 
claimant to submit an opinions from a doctor who had 
reportedly expressed a favorable opinion off the record).

Additionally, the veteran noted in the VA Form 9 that Dr. 
Lupashunski had indicated that he might possibly have to 
perform additional surgery on the veteran's right foot.  The 
veteran reported that he was receiving continuous podiatry 
care at the VA Medical Center (VAMC) in Huntington.  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should ask the veteran to 
report any treatment he has received for 
the conditions at issue in this appeal 
since October 2001.  The RO should then 
take all necessary steps to obtain 
records of the reported treatment.

3.  The RO should ask Dr. Michael 
Lupashunski to review the veteran's 
claims folder and express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has current residuals of an 
in-service cold injury to the feet.  If 
he answers this question in the 
affirmative, he should describe the 
current residuals attributable to the 
cold injury.

The doctor should also identify whether 
the veteran has any other current right 
foot disorder.  If such a disorder is 
identified, he should offer an opinion as 
to whether it is at least as likely as 
not that a right foot disorder was 
proximately caused by VA surgery 
performed on the veteran's right foot in 
October 1997.  He should express a 
further opinion as to whether the right 
foot disorder was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA; or an event not 
reasonably foreseeable.
If Dr. Lupashunski is unavailable, 
another qualified medical professional 
may review the claims folder and furnish 
the necessary opinions.

4.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
continue to be denied the RO should issue 
a supplemental statement of the case.  
The veteran and his representative should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


